Title: To Benjamin Franklin from Vergennes, 26 February 1779
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


à Versailles le 26. Fevrier 1779
J’ai reçu, M., la lettre que vous m’avez fait l’honneur de m’écrire le 25. de ce mois. Je profiterai avec plaisir du départ de la frégate l’Alliance pour faire passer des dépêches en Amérique; J’espère que vous voudrez bien m’informer d’avance de l’epoque fixe à laquelle elle devra partir.
Je crois devoir vous prevenir, M., que le Roy ne verra point les Ambassadeurs mardi prochain, ainsi la Remise de vos lettres de Créance ne pourra avoir lieu que le 9. du mois prochain.
Quelqu’Empressement que j’aye de vous voir, je vous prie, Monsieur, de ne vous occuper que de votre Santé.
